NO








NO. 12-10-00078-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
                                                                             '     
IN RE: ROBERT C. MORRIS ,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '      
 
 


                                                      MEMORANDUM
OPINION
            In
this original proceeding, Robert C. Morris seeks a writ of mandamus requiring
Janice Staples, District Clerk of Anderson County, Texas, to give him notice of
the rulings on certain motions he filed in the trial court.  In particular,
Morris avers that he has been informed that the trial court has ruled on his
motions, but that he has not been informed of how the court ruled or received
any orders memorializing the rulings. 
            A
court of appeals has the authority to issue writs of mandamus against a judge
of a district or county in the court of appeals district and all writs
necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004).  In order for a district clerk
to fall within our jurisdictional reach, it must be established that the
issuance of the writ of mandamus is necessary to enforce our jurisdiction.  See
id.; In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App.–San Antonio 1998, orig. proceeding).  Morris has not demonstrated that the
exercise of our mandamus authority against the district clerk is appropriate to
enforce our jurisdiction.  Consequently, we have no authority to issue a writ
of mandamus.  Accordingly, the petition for writ of mandamus is dismissed
for want of jurisdiction.
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
Opinion delivered March 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)